LAND, J.
Plaintiff sued defendant for a separation from bed and board on the grounds of public defamation, abuse, and cruel treatment. Defendant for answer denied the charges. Judgment was rendered in favor of the defendant, and the plaintiff has appealed, but has made no appearance by counsel in this court.
[1] We have carefully considered the evidence in the case. The alleged public defamation by the husband consisted of utterances by him to the wife’s brother, his own brother, and to a friend of the family,’from whom he sought advice in his domestic troubles. As we read the evidence, the husband made-no direct charge of infidelity against his wife, but strenuously objected to the attentions paid to her by a certain man residing in the vicinity, whose continuous visits to the family home had caused the husband to fear an encroachment on his marital rights.
In a similar case where the wife was charged with defamation this court said:
“In the first place, whatever statements were made by the defendant in respect to the relations which she asserted existed between her and her husband and her rival were not, in our opinion, either wantonly or maliciously made, nor made with the intention of injuring her husband. They were made to Gillen, the brother-in-law of the plaintiff, and to Mrs. Smith and her son, who seemed to have been friends of both parties, and in the course of conversation such as parties holding close relations with each other are apt to have in discussing mutually their family affairs.”
See Ashton v. Grucker, 48 La. Ann. 1194, 20 South. 738.
The court held that such confidential communications did not constitute public defamation.
[2] As to the alleged assault and battery the evidence shows that the wife struck the husband with a poker, and in the scuffle he slapped her lightly.
A solitary instance of ill treatment during a long cohabitation does not authorize a judgment ¡of separation from bed and board. Fleytas v. Pigneguy, 9 La. 419.
We see no sufficient reasons for reversing the judgment on the law or the facts of the case.
j ’ Judgment affirmed.